Per Jones, Judge.
Upon the first view of this case, I was inclined to believe, that the inferior court could not authorise the amendment; but the statute of jeofails, 21 Jac. 1. c. 13, and the subsequent statutes extend to all courts of record. I am, therefore, after mature consideration, of opinion, that, under all the circumstances of the case, the additional return of the late sheriff Norton, ought to be received, and that the plaintiff should be permitted to proceed.

Proceedings removed.

Stites, in support of the certiorari.
Davis and Berrien, against it.